Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09/07/2021, and Species of Fig. 9 in the reply filed on 02/08/2022, is acknowledged.
Applicant is required to remove the last limitation of claim 15 after “or” which belongs to a non-elected group.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen J. Wang on 03/09/2022.
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 24. 	(Cancelled)
Claim 31. 	(Cancelled)

Claim interpretation
A “propeller system” has not been defined in the specification. It is interpreted as a system that has propellers.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating element” and “stationary element” in claims 15 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claims 15, 20, 21, and 23 be found allowable, claims 27-30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19, 23, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rudolph et al. (US 4,815,273), referred to hereafter as Rudolph.
With regard to claims 15 and 27, Rudolph discloses an unducted thrust producing system, the unducted thrust producing system comprising a rotating element (18) and a stationary element (16), wherein the rotating element is driven via a speed reduction device (24), wherein: the speed reduction device is located forward of both rotating and stationary elements (Fig. 1); or the speed reduction device is located between the rotating element and a trailing edge of the stationary element.

With regard to claim 19, Rudolph further discloses that the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element. 

With regard to claims 23 and 30, Rudolph further discloses that the unducted thrust producing system is a propeller system (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 19, 21, 23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701).
With regard to claims 15 and 27:
Fabre discloses an unducted thrust producing system (Fig. 1, 2), the unducted thrust producing system comprising a rotating element (12, 14), wherein the rotating element is driven via a speed reduction device (38, 52), wherein: the speed reduction device is located forward of rotating (Fig. 1, 2, 
Fabre does not appear to explicitly disclose a stationary element, the speed reduction device being located forward of the stationary elements.
However, Neuteboom, which is in the same field of endeavor of unducted thrust producing system, teaches an unducted thrust producing system (Fig. 8) comprising a rotating element (22, 82) and a stationary element (62, 162). Neuteboom further teaches that the stationary elements are used to prevent chocking, achieve a desirable combination of rotor blade inlet Mach number and area ratio ([0090]), having more axially aligned blade sections and larger throats, which lowers the airflow velocity which has the effect of decreasing the relative Mach number of the airflow ([0098]). This decrease in relative Mach number together with the increase in throat area results in an improvement in the choke margin ([0099]). Neuteboom further teaches that the stationary elements can be arranged to have variable pitch, which enables the stationary elements to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft, such as, for example, take-off, climb and cruise ([0112]), and the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add one or both of the variable pitch stationary elements of Neuteboom to the unducted thrust producing system 

With regard to claim 19, the combination of Fabre and Neuteboom further discloses that the rotating element has an axis of rotation and a plurality of blades (Fabre, Fig. 1, 2) and the stationary element has a plurality of vanes (Neuteboom, Fig. 8) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 19 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 19 attempt to define the invention by what it does rather than what it is. the combination of Fabre and Neuteboom discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a 

With regard to claim 21, the combination of Fabre and Neuteboom further discloses that at least one of the plurality of vanes is attached to an aircraft structure (Fabre, [0026]).

With regard to claim 23, the combination of Fabre and Neuteboom further discloses that the unducted thrust producing system is a propeller system (Fabre, [0026], also see Fig. 1 and 2 having propellers, and see claim interpretation above).

With regard to claim 26, the combination of Fabre and Neuteboom further discloses that a pitch of at least one of the plurality of vanes is variable (Neuteboom, [0112]. Also see the rejection of claim 15 above).

With regard to claim 29, the combination of Fabre and Neuteboom further discloses that the rotating element has an axis of rotation and a plurality of blades (Fabre, Fig. 1, 2) and the stationary element has a plurality of vanes (Neuteboom, Fig. 8)) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element, and wherein at least one of the plurality of vanes is attached to an aircraft structure (Fabre, [0026]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 29 is directed to an apparatus and must be distinguished from the 

With regard to claim 30, the combination of Fabre and Neuteboom further discloses that the unducted thrust producing system is a propeller system (Fabre, [0026], also see Fig. 1 and 2 having propellers, and see claim interpretation above).


Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claims 19 and 27 above, and further in view of Dejeu at al. US 2014/0133982 A1), referred to hereafter as Dejeu.
With regard to claims 20 and 28:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claims 19 and 27, as set forth above, and further discloses that the rotating element has an axis of rotation and a plurality of blades (Fabre, Fig. 1, 2) and the stationary element has a plurality of vanes (Neuteboom, Fig. 8)) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 28 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 28 attempt to define the invention by what it does rather than what it is. the combination of Fabre and Neuteboom discloses all of the claim elements of the current invention and is capable of performing the recited functions including imparting a change in tangential velocity of the air opposite to that imparted by the rotating element, by virtue of disclosing the stationary element having a plurality of vanes.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that at least one of the plurality of vanes include a shroud distally from the axis.
However, Dejeu, which is in the same field of endeavor of thrust producing systems, teaches that adding winglets at the ends of the wings reduces the effects of wing tip vortices ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add winglets or shrouds of Dejeu at the end of the vanes of Campion to reduce the tip vortices.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claim 15 above, and further in view of Adamson et al. (US 4,936,748), referred to hereafter as Adamson.
With regard to claim 22:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claim 15, as set forth above.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that the unducted thrust producing system is a helicopter lift system.
However, Adamson, which is in the same field of endeavor of thrust producing systems, teaches an unducted thrust producing system that is a helicopter lift system (Fig. 1) and further teaches that alternate means for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lift system of Adamson with the unducted thrust producing system of the combination of Fabre and Neuteboom, to yield predictable results of providing a vertical lifting thrust.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claim 19 above, and further in view of Chanez et al. (US 2012/0207594), referred to hereafter as Chanez.
With regard to claim 25:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claim 19, as set forth above.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that a pitch of at least one of the plurality of blades is variable.
However, Chanez, which is in the same field of endeavor of unducted thrust producing systems, teaches an unducted thrust producing system comprising rotating element (Fig. 1), and further teaches that the rotating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the rotating elements of the combination of Fabre and Neuteboom to be of variable-pitch type in order to optimize their angular position according to the operating conditions of the turbine engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar unducted thrust producing systems such as US 4486146, US 20100014977, US 20120315141, US 20150003993. See gearbox arrangements similar to claim recitations in US 20150147178, US 4446696, US 8701380, US 20140017086, and US 9217391.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745